Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Examiner finds that at least “generate a plurality of hash functions that combine additions, bit-level reordering, bit-linear mixing, and wide substitutions, wherein each hash function of the plurality of hash functions differs from other hash functions in the plurality of hash functions  the bit level reordering, the wide substitutions, or the bit-linear mixing and is common among the plurality of hash functions in the additions, the bit-level reordering, the wide substitutions; and iterate through the plurality of hash functions to compute hashed versions of a single key until an access]to the hash table is enabled via one of the hashed versions the single key” as recited in amended claim 1 filed 3/30/2022 does not recite an abstract idea when read in combination of with the remaining elements of claim 1. As such, claim 1 recites patent eligible subject matter. The same analysis applies to the remaining independent claims. 
With respect to the prior art, the following arguments presented by Applicant are persuasive: 
The cited reference does not anticipate an arrangement in which hardware circuitry of a processor core is to generate a plurality of hash functions that combine additions, bit-level reordering, bit-linear mixing, and wide substitutions, wherein each hash function of the plurality
of hash functions differs from other hash functions in the plurality of hash functions in the bit- linear mixing and is common among the plurality of hash functions in the additions, the bit-level
reordering, the wide substitutions, as recited in claim 1 as amended herein. Therefore, the cited reference does not disclose, teach, or anticipate claim 1.

Independent claims 10 and 17 have been amended to recite elements generally similar to those recited in independent claim 1. Accordingly, independent claims 10 and 17 are allowable
for at least similar arguments applied to independent claim 1. The remaining dependent claims depend ultimately from one of claims 1, 10, or 17 and are allowable at least by virtue of the dependency on claims 1, 10, or 17 for the claim elements recited separately therein.

As such, claims 1-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159